DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of U.S. Patent No. 11,226,728 (hereinafter, the ‘728 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are found in the claims of the ‘728 Patent. 

The following chart serves as a comparison between claim 1 of the instant application and claim 1 of the ‘728 Patent. 

Claim 1 of the Instant Application
Claim 1 of the ‘728 Patent
A display control device comprising:
A display control device comprising:
a processor, wherein the processor displays a plurality of areas,
a processor, wherein the processor displays a plurality of areas,
the plurality of areas comprise:
the plurality of areas comprise
a first area and a second area arranged vertically, and
a third area and a fourth area arranged laterally next to the first area and the second area,
a first area related to a search for content data by a user,
the first area is an area related to a search for content data by a user,
a second area related to a selection of the content data by the user,
the second area is an area related to a selection of content data by the user,
a third area related to a display of content of the content data selected in the second area, and
the third area is an area related to a display of content of the content data
selected in the second area, and
a fourth area related to the user’s edit of information associated with the
content data displayed in the third area,
the fourth area is an area related to a user’s edit of information associated with the content data displayed in the third area,
wherein the processor hides the first area and the second area and does not hide the third area and the fourth area when the content data is selected by the user in the second area.
wherein the processor hides the first area and the second area and does not hide the third area and the fourth area when the content data is selected by the user in the second area.


Similarly, the limitations of claims 2–12 of the instant application are found in claims 2–12 of the ‘728 Patent, respectively.  

Allowable Subject Matter
Claims 1–12 are allowed over the prior art if Applicant traverses the above double patenting rejections. 
Claim 13 is allowed over the prior art. 

The following is Examiner’s statement on the reasons for allowance: 

Claims 1-13 of the instant application are similar to claims 1–13 of the ‘728 Patent.  
Applicant’s invention is a display comprising a first area, second area, third area, and fourth area.  The first area is related to a search of content data by a user.  The second area is related to a selection of the content data by the user.  The third area is related to a display of the content data selected by the user.  Lastly, the fourth area is related to an edit of information associated with the content data displayed in the third area.  When the content data is selected by the user in the second area, the first area and second area are hidden while the third area and fourth area remain displayed. 

Regarding Claim 1, Cort (Fig. 7), US 2011/0191337, teaches a display control device comprising: 
-a processor (e.g., General purpose processor; par. 0029), wherein 
-the processor displays a plurality of areas (e.g., Areas A-D in email interface in Fig. 7 shown below),
-the plurality of areas comprise a first area (e.g., Search box, labeled “Area A,” is considered a “first area”) and a second area (e.g., Email Inbox, labeled “Area B,” is considered a “second area”) arranged vertically, and a third area (e.g., Area C)
and a fourth area (Area D) arranged laterally next to the first area and the second area (e.g., Area C and Area D are arranged laterally to Area A and Area B),
-the first area is an area related to a search for content data by a user (e.g., Area A is a email search box.  The emails are considered “content data”), 
-the second area is an area related to a selection of content data by the user (e.g., User can select a particular email within Area B),
-the third area is an area related to a display of content of the content data selected in the second area (e.g., After user selects an email, the email is displayed in Area C), and
-the fourth area is an area related to a user’s edit of information associated with the content data displayed in the third area (e.g., User may edit profile information of the sender of the email that is displayed in Area C.  For example, the user may edit the sender’s name or email address).

    PNG
    media_image1.png
    710
    743
    media_image1.png
    Greyscale

Sugiyama (Fig. 47), US 2011/0116769, teaches the concept of double clicking an item so that it expands into a full screen (e.g., Double clicking on movie expands it to full screen).  Applying this concept to Cort in view of Sanchez, when the user double clicks on one of the emails in Area C of Cort, the email (area C) will be expanded into full view, hiding areas A, B, and D.   

However, neither Cort, Sugiyama, nor the remaining prior art, teaches wherein the processor hides the first area and the second area and does not hide the third area and the fourth area when the content data is selected by the user in the second area. 

Claims 2–11 are allowed because they depend on claim 1.

Regarding Claims 12–13, these claims contain features that are similar to those found in claim 1 and the reasons for allowance are therefore the same. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 21, 2022